Dear Mr. Honeycutt:
On behalf of the Livingston Parish Gravity Drainage District No. 5 ("the District") you have requested an opinion regarding the legality of spending funds on a drainage project that is located outside of the District, but which directly impacts the drainage within the district. Specifically, the District is considering a project to create a large drainage ditch leading out of the district that will serve as an outlet for all waters of the district, possibly directing them to the Amite River. The District is not located on the river, so a portion of the ditch will be outside of the District's geographical boundaries. You question whether the district can legally spend funds on projects that extend outside of its limits. We believe it can.
The specific laws governing gravity drainage districts are found in La. R.S. 38:1751 et seq. In particular, La. R.S. 38:1764
describes the powers of such districts, and provides, in pertinent part, as follows:
      Said districts and sub-districts shall have the power and authority to purchase servitudes and rights of ways for their own uses or the use of any state or federal agency with which they may co-operate in connection with some work of improvement. They shall have the power and authority to accept gifts or grants of money, property or services. The authority herein granted may be exercised and the works of improvement herein authorized may be so long as they inure to the direct benefit of the district and the inhabitants thereof and the commissioners of a district or subdistrict for the purpose of securing a proper outlet for the waters of the district or sub-drainage district they represent, may extend canals or ditches or both canals and ditches beyond the limits of their respective districts, with the same power and authority of expropriating the right of way in the same manner and to the same extent as if the canals and ditches were wholly within the district they represent. [Emphasis added]
This statute provides express authority for gravity drainage districts to extend canals and ditches beyond their limits in order to secure a proper outlet for the waters of their district. The District may spend its funds on this type of project.
We trust this adequately address your request. If you have any questions, please contact our office.
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: DENISE B. FITZGERALD Assistant Attorney General